02-12-272-CV





















COURT
  OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT
  WORTH
 



 
 
NO. 02-12-00272-CV
 
 



JANN K. JONES AND LADON E. JONES


 


APPELLANTS



                                                                                                                             
V.
 



PLAINSCAPITAL BANK


 


APPELLEE



 
                                                                                                                             
------------
 
FROM THE
158TH DISTRICT COURT OF DENTON COUNTY
 
------------
 
MEMORANDUM OPINION[1]
 
------------
          After Appellants Jann K. Jones and Ladon E.
Jones filed their notice of appeal of the trial court’s March 27, 2012
“Interlocutory Judgment by Default,” we sent them a letter informing them of
our concern that we might not have jurisdiction over the appeal because the
trial court’s order did not appear to be a final judgment or appealable
interlocutory order.  In our letter, we stated that unless the appellants or
any party desiring to continue the appeal filed a response showing grounds for
continuing the appeal by July 19, 2012, the appeal could be dismissed for want
of jurisdiction.  See Tex. R. App. P. 42.3(a), 44.3; see also Lehmann
v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).  Having received no
response, we dismiss the appeal for want of jurisdiction.  See Tex. R.
App. P. 42.3(a), 43.2(f).
 
PER CURIAM
 
PANEL:  MCCOY, MEIER, and GABRIEL, JJ.
 
DELIVERED:  September 20, 2012
 

 
 














COURT
  OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT
  WORTH
 



 
NO. 02-12-00272-CV
 
 



Jann K. Jones and Ladon E. Jones
 
 
v.
 
 
PlainsCapital Bank


§
 
§
 
§
 
§
 
 


From the 158th District Court of
 
Denton County (2011-20038-158)
 
September 20, 2012
 
Per Curiam



 
 
JUDGMENT
 
          This court has considered the record on
appeal in this case and holds that the appeal should be dismissed.  It is
ordered that the appeal is dismissed for want of jurisdiction.
 
SECOND DISTRICT COURT OF APPEALS

 
 
PER CURIAM
 
 




[1]See
Tex. R. App. P. 47.4.